UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-1792



WILLIAM M. LEWIS, JR.,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; CANTOR & CANTOR,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-00-156-3)


Submitted:   October 31, 2000          Decided:     November 22, 2000


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William M. Lewis, Jr., Appellant Pro Se. Edward Meade Macon, Kevin
Osborne Barnard, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia; Douglas Pendleton Rucker, Jr., Jeffrey Hamilton
Geiger, SANDS, ANDERSON, MARKS & MILLER, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William M. Lewis, Jr., appeals the district court’s orders

dismissing his action and denying his motion for recusal and for

relief under Fed. R. Civ. P. 60(b).    We have reviewed the record

and the district court’s opinions and orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Lewis v. Virginia, No. CA-00-156-3 (E.D. Va. June 1 &

July 14, 2000).    We deny Lewis’s motions for general relief in

which he seeks a jury trial, recusal of the district judge, an

order summarily overturning the district court’s order, and con-

sideration of additional exhibits.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          AFFIRMED




                                 2